DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In response to the preliminary amendment filed 09/13/2021, claims 1-16 were amended and no claims were canceled and/or added. Therefore, claims 1-17 are currently pending for examination.

Claim Rejections - 35 USC § 112
3.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3, 8 and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stubing et al. (Stubing; US 2019/0299996).
	For claim 1, Stubing discloses a control system for controlling a transition between a first driving mode and a second driving mode of a vehicle [E.g. 0006: provide a system for a vehicle, wherein the system enables an assessment of whether a driver of the vehicle is capable of taking over control of the vehicle in a given traffic situation or whether it is more advantageous for the system to retain control], the second driving mode requiring a higher level of interaction from an occupant than the first driving mode [E.g. 0016: If a system limit with a response time and a traffic scenario A have been identified, the control unit may conclude on the basis of the direction of view data whether the driver of the vehicle is able to ease or resolve traffic scenario A, i.e. in particular avoid an accident situation, within the maximum possible response time before the system limit is reached. If, for example, a system limit with a response time and filtering-in of a further vehicle in the region ahead of the vehicle are identified, the control unit may compare an estimated response time of the driver with the maximum possible response time before the system limit is reached. If the response time of the driver is less than the maximum possible response time before the system limit is reached, a “take-over request” to the driver may be initiated, for example in the form of an optical indication on a display or in the form of an acoustic announcement via an audio system. If, however, the response time of the driver is greater than the maximum possible response time before the system limit is reached, the control unit may initiate a minimum risk maneuver, 0006], the control system comprising one or more controllers, the control system configured to: 
	receive image data of the occupant of the vehicle [E.g. 0008: a driver monitoring device with a sensor device and with a first camera]; 
	quantify one or more characteristics of the occupant's gaze based at least in part on the received image data, the one or more characteristics being indicative of the occupant's attention to a non-driving task [E.g. 0016: If a system limit with a response time and a traffic scenario A have been identified, the control unit may conclude on the basis of the direction of view data whether the driver of the vehicle is able to ease or resolve traffic scenario A, i.e. in particular avoid an accident situation, within the maximum possible response time before the system limit is reached. If, for example, a system limit with a response time and filtering-in of a further vehicle in the region ahead of the vehicle are identified, the control unit may compare an estimated response time of the driver with the maximum possible response time before the system limit is reached. If the response time of the driver is less than the maximum possible response time before the system limit is reached, a “take-over request” to the driver may be initiated, for example in the form of an optical indication on a display or in the form of an acoustic announcement via an audio system. If, however, the response time of the driver is greater than the maximum possible response time before the system limit is reached, the control unit may initiate a minimum risk maneuver, 0017: Provision is therefore made according to one embodiment for the control unit to be configured, in the case of an identified system limit and a traffic scenario classified as A, firstly to draw the conclusion that the driver is capable of resolving the traffic scenario A within the response time, if the direction of view data include the fact that the direction of view of the driver is directed towards the traffic situation in which the vehicle is located, and secondly to generate a take-over request to the driver. Furthermore, the control unit is configured firstly to draw the conclusion that the driver is not capable of resolving the traffic scenario A within the response time if the direction of view data include the fact that the direction of view of the driver is not directed towards the traffic situation in which the vehicle is situated and secondly to initiate a minimum risk maneuver of the vehicle]; 
	determine a transition profile for transitioning between the first driving mode and the second driving mode based at least in part on the one or more characteristics of the occupant's gaze [E.g. 0016: If a system limit with a response time and a traffic scenario A have been identified, the control unit may conclude on the basis of the direction of view data whether the driver of the vehicle is able to ease or resolve traffic scenario A, i.e. in particular avoid an accident situation, within the maximum possible response time before the system limit is reached. If, for example, a system limit with a response time and filtering-in of a further vehicle in the region ahead of the vehicle are identified, the control unit may compare an estimated response time of the driver with the maximum possible response time before the system limit is reached. If the response time of the driver is less than the maximum possible response time before the system limit is reached, a “take-over request” to the driver may be initiated, for example in the form of an optical indication on a display or in the form of an acoustic announcement via an audio system. If, however, the response time of the driver is greater than the maximum possible response time before the system limit is reached, the control unit may initiate a minimum risk maneuver, 0017: Provision is therefore made according to one embodiment for the control unit to be configured, in the case of an identified system limit and a traffic scenario classified as A, firstly to draw the conclusion that the driver is capable of resolving the traffic scenario A within the response time, if the direction of view data include the fact that the direction of view of the driver is directed towards the traffic situation in which the vehicle is located, and secondly to generate a take-over request to the driver. Furthermore, the control unit is configured firstly to draw the conclusion that the driver is not capable of resolving the traffic scenario A within the response time if the direction of view data include the fact that the direction of view of the driver is not directed towards the traffic situation in which the vehicle is situated and secondly to initiate a minimum risk maneuver of the vehicle]; and 
	generate and output a control signal to transition from the first driving mode to the second driving mode; wherein the control signal comprises instructions for controlling one or more vehicle systems in accordance with the transition profile [E.g. 0016: If a system limit with a response time and a traffic scenario A have been identified, the control unit may conclude on the basis of the direction of view data whether the driver of the vehicle is able to ease or resolve traffic scenario A, i.e. in particular avoid an accident situation, within the maximum possible response time before the system limit is reached. If, for example, a system limit with a response time and filtering-in of a further vehicle in the region ahead of the vehicle are identified, the control unit may compare an estimated response time of the driver with the maximum possible response time before the system limit is reached. If the response time of the driver is less than the maximum possible response time before the system limit is reached, a “take-over request” to the driver may be initiated, for example in the form of an optical indication on a display or in the form of an acoustic announcement via an audio system. If, however, the response time of the driver is greater than the maximum possible response time before the system limit is reached, the control unit may initiate a minimum risk maneuver, 0017: Provision is therefore made according to one embodiment for the control unit to be configured, in the case of an identified system limit and a traffic scenario classified as A, firstly to draw the conclusion that the driver is capable of resolving the traffic scenario A within the response time, if the direction of view data include the fact that the direction of view of the driver is directed towards the traffic situation in which the vehicle is located, and secondly to generate a take-over request to the driver. Furthermore, the control unit is configured firstly to draw the conclusion that the driver is not capable of resolving the traffic scenario A within the response time if the direction of view data include the fact that the direction of view of the driver is not directed towards the traffic situation in which the vehicle is situated and secondly to initiate a minimum risk maneuver of the vehicle].
	For claim 2, Stubing discloses wherein the one or more controllers collectively comprise:
	at least one electronic processor [Fig. 1: a control unit 7] having an electrical input for receiving the image data [Fig. 1: control unit 7 has an electrical input to receive image captured by camera 4]; and 
	at least one memory device electrically coupled to the at least one electronic processor and having instructions stored therein [it is inherent that there is memory coupled to the processor in order to store the captured data]; and 
	wherein the at least one electronic processor is configured to access the at least one memory device and execute the instructions thereon so as to generate and output the control signal to the one or more vehicle systems [E.g. 0015-0019].
	For claim 3, Stubing discloses wherein the one or more characteristics of the occupant's gaze comprises any one or more of: a gaze direction [E.g. 0012, 0016-0017, 0036]; a gaze duration on a target; a saccade duration; a saccade length; a saccade velocity; and a saccade direction.
	For claim 8, Stubing discloses wherein the control signal comprises instructions for controlling one or more vehicle output devices for providing an audio, a visual, and/or a haptic transition indicator to the occupant, the or each transition indicator notifying the occupant of an upcoming transition between the first and second driving modes [E.g. 0016: a “take-over request” to the driver may be initiated, for example in the form of an optical indication on a display or in the form of an acoustic announcement via an audio system].
	For claim 12, Stubing discloses receive an input signal indicative of a request to transition between driving modes; optionally wherein the input signal is received from a vehicle control module [E.g. 0016: If a system limit with a response time and a traffic scenario A have been identified, the control unit may conclude on the basis of the direction of view data whether the driver of the vehicle is able to ease or resolve traffic scenario A, i.e. in particular avoid an accident situation, within the maximum possible response time before the system limit is reached. If, for example, a system limit with a response time and filtering-in of a further vehicle in the region ahead of the vehicle are identified, the control unit may compare an estimated response time of the driver with the maximum possible response time before the system limit is reached. If the response time of the driver is less than the maximum possible response time before the system limit is reached, a “take-over request” to the driver may be initiated, for example in the form of an optical indication on a display or in the form of an acoustic announcement via an audio system. If, however, the response time of the driver is greater than the maximum possible response time before the system limit is reached, the control unit may initiate a minimum risk maneuver].
	For claim 13, Stubing discloses monitor the occupant's response to the transition from the first driving mode to the second driving mode before and/or during the transition; and output a further control signal to one or more vehicle systems to transfer the vehicle to a third driving mode, at any time before or during the transition from the first driving mode to the second driving mode, based at least in part on the occupant's response to the transition not meeting one or more response criteria [0004, 0012, 0016-0017].
	For claim 14, Stubing discloses a system for controlling a transition between a first driving mode and a second driving mode of a vehicle, the system comprising: a control system as claimed in claim 1 [see claim 1 analysis]; and an image sensor configured to obtain image data of an occupant of the vehicle [Fig. 1: camera 4].
	For claim 15, is interpreted and rejected as discussed with respect to claim 1. 
	For claim 16, is interpreted and rejected as discussed with respect to claim 1. 
	For claim 17, is interpreted and rejected as discussed with respect to claim 1. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stubing in view of Wulf (US 2016/0214618).
	For claim 4, Stubbing fails to expressly disclose determine an attention parameter based at least in part on the one or more characteristics of the occupant's gaze; and determine the transition profile based at least in part on the attention parameter.
	However, as shown by Wulf, it was well known in the art of control systems to determine an attention parameter based at least in part on one or more characteristics of the occupant's gaze; and determine transition profile based at least in part on the attention parameter [E.g. 0006].
	It would have been obvious to one of ordinary skill in the art of control systems before the effective filling date of the claimed invention to modify Stubbing with the teaching of Wulf in order to provide a system that takes into consideration the driver attentiveness before switching driving mode and thereby increase the overall safety on the road.
	For claim 5, Wulf further teaches wherein the attention parameter comprises a relative measurement of a perceptual load of the occupant when engaging with the non-driving task [E.g. 0006].
	For clam 6, Wulf further teaches receive data indicative of a type of non-driving task being performed; identify the non-driving task being performed by the occupant based at least in part on the received data; and determine the attention parameter based at least in part on the identified non-driving task [E.g. 0006, 0023, 0026].
	For claim 7, Wulf further teaches wherein the data indicative of the non-driving task being performed comprises image data of the occupant [E.g. 0006, 0023, 0026].
	For claim 9, Stubbing fails to expressly disclose adjust one or more of an intensity/volume and/or duration of the or each transition indicator based at least in part on the one or more characteristics of the occupant's gaze.
	However, as shown by Wulf, it was well known in the art of control systems to adjust one or more of an intensity/volume and/or duration of the or each transition indicator based at least in part on the one or more characteristics of the occupant's gaze [E.g. 0007, 0015].
	It would have been obvious to one of ordinary skill in the art of control systems before the effective filling date of the claimed invention to modify Stubbing with the teaching of Wulf in order to enable the notification system to adjust its intensity when needed and thereby ensure the driver perceive the notification.
	For claim 10, Stubbing fails to expressly disclose wherein the transition profile comprises a time period within which a transition between the first and second driving modes is to occur; and wherein the control system is configured to adjust the time period based at least in part on the one or more characteristics of the occupant's gaze.
	However, as shown by Wulf, it was well known in the art of control systems to include transition profile that comprises a time period within which a transition between first and second driving modes is to occur; and wherein the control system is configured to adjust the time period based at least in part on one or more characteristics of occupant's gaze [E.g. 0006, 0008].
	It would have been obvious to one of ordinary skill in the art of control systems before the effective filling date of the claimed invention to modify Stubbing with the teaching of Wulf in order to enable adjusting the time period for transition based on the driver gaze so that an optimum time period for transition can be achieved and thereby improve the overall efficiency of the system.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stubing in view of Fox et al. (Fox; US 2020/0064833).
	For claim 11, Stubbing fails to expressly disclose wherein the transition profile comprises a transition position ahead of the vehicle at which the transition between the first and second driving modes will occur; and wherein the control system is configured to adjust the location of the transition position based at least in part on the one or more characteristics of the occupant's gaze.
	However, as shown by Fox, it was well known in the art of control systems to include transition profile that comprises a transition position ahead of a vehicle at which the transition between first and second driving modes will occur; and wherein the control system is configured to adjust the location of the transition position based at least in part on the one or more characteristics of the occupant's gaze [E.g. 0081-0082, 0093-0098, 0015-0019, Fig. 5].
	It would have been obvious to one of ordinary skill in the art of control systems before the effective filling date of the claimed invention to modify Stubbing with the teaching of Fox in order to allow the transition of the driving mode only after ensuring that the driver is gaze direction is satisfactory and thereby improve the overall efficiency of the system.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Norton et al. (US 2016/0339916)
	Abe et al. (US Pat. No. 10,464,575)
	 Krishnan (US 2019/0156150)

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689